Title: To Thomas Jefferson from Charles M. Poor, 28 July 1804
From: Poor, Charles M.
To: Jefferson, Thomas


               
                  Honored Sir,
                  No. 81 Market St. Bal July 28th. 1804
               
               Please excuse the liberty of a person who is so little Known as myself, in presuming to address the President of the United States, on a subject, which will perhaps, meet the disapprobation, and deserved neglect, which no doubt you will think my forwardness deserves—but relying upon the liberality of Sentiment, and the friendly disposition to forgive the errings of human nature, which have been informed is the Characteristic of our Chief Magistrate, hope he will forgive the intrusion—being a young Man, and not having Capital Sufficient to engage in Merchantile business, request your patronage, to a small an unimportant Situation in the Service of the United States, in a civil capacity—Should such an one be at the disposal of the President, and he not deem me entirely unworthy his Notice—the pleasure of receiving a trifling trust under the Government of the United State, the Government under which am proud of being a subject can be as easily anticipated by yourself, as if expressed—
               I presume to claim no favour, or Merit to your patronage—my family is not wealthy, neither is it accustomed to the circles of the great, but honored Sir, believe it to be Respectable—Should the request be disregarded (which have not much Reason to expect otherwise,) beg the favour of its never being Known to any but the President—and shall continue with the highest Respect to yourself, and a firm Supporter of the Administration of this favoured land—
               
               I am honored Sir with the highest esteem and due Respect Your obet. hml. Sert.
               
                  
                     Chals. M Poor
                  
               
               
                  PS. Should occasion Require, could calculate upon the Interest, of John Lambert Esqr. Lieu. Gov. of N. Jersey.—Isaac Vanhorn Esqr. Member of the H. of R. from Bucks Co. Pensa. Gen. John Barker of Philadelphia—
                  Obt. Svt.
               
               
                  CMP.
               
            